Citation Nr: 1456493	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date prior to June 1, 2010 for additional compensation benefits for dependents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the August 2010 decision, the RO increased the amount of the Veteran's monthly compensation for certain service-connected disabilities and assigned June 1, 2010 as the effective date of the increase.  In decisions dated September and November of 2010, the RO further increased the amount of the Veteran's compensation upon receipt of additional information concerning the Veteran's spouse, father and two sons.  Neither decision changed the effective date of the increase.  The Veteran appealed the effective date assigned by the RO by filing a timely notice of disagreement and substantive appeal.


FINDINGS OF FACT

1. VA granted service connection for certain claimed disabilities in a May 1988 rating decision and assigned a noncompensable rating.  A second rating decision dated June 1990 granted additional claims and increased the Veteran's combined disability rating to 40 percent.  After a successful appeal to the Board concerning service connection for one of the Veteran's claimed disabilities, VA issued a third rating decision in January 1991, also awarding the Veteran a combined disability rating of 40 percent.  VA granted a claim for an increased rating in December 1994 and assigned a 70 percent rating effective September 1994.

2. VA mailed the Veteran a copy of the June 1990 rating decision together with a form inviting the Veteran to provide information about claimed dependents.

3. The Veteran did not provide VA with evidence of her claimed dependents within one year of the date dependency arose with respect to any of her claimed dependents or within one year of the June 1990, January 1991 or December 1994 rating decisions.

4. The Veteran did not provide VA with evidence of her marriage or of the births of her children until May 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2010 for additional compensation benefits for dependents have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.4, 3.204, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that VA did not provide the notice required by 38 U.S.C.A. § 5103(a) (West 2014) prior to the initial adjudication of the Veteran's claim for an increase in compensation for dependents.  The Veteran's appeal, however, arises from her disagreement with the effective date assigned after the RO granted this claim.  Because the Veteran's claim for increased compensation was granted, her claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  The RO issued a statement of the case explaining its decision on the Veteran's effective date claim in January, 2012.  The statement of the case informed the claimant of the information and evidence needed to substantiate her claim for an effective date earlier than June 2010 for increased compensation for dependents.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by requesting specific information regarding her spouse, children, and father, including information about school enrollment for the Veteran's elder son, without which it could not have granted the requested benefit.  No other assistance, including a VA examination, would have been helpful in substantiating the Veteran's claim for an earlier effective date.  

Analysis

A veteran whose disability is rated at not less than 30 percent may be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115.  38 U.S.C.A. § 5110(a) provides the general rule for determining the effective date of an increase in disability compensation.  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  "Unless specifically provided otherwise in this chapter. . . the effective date of an award based on . . . a claim for increase, of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The remaining subsections of 38 U.S.C.A. § 5110 establish exceptions to the general rule for claims filed within one year of certain specific events.  See Gaston, 605 F.3d at 982-83 n. 2.  

Two exceptions to § 5110(a) potentially apply to claims for increased compensation for dependents.  See § 5110 (f) ("An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating."); § 5110(n) ("The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth or adoption.").  
The Veteran has had at least a 40 percent disability rating, potentially qualifying for increased compensation for dependents, since the rating decision of June 1990.  See 38 U.S.C.A. § 1115.  Under 38 U.S.C.A. § 5110(f), the effective date of the June 1990 decision (May 1989) will be the effective date of her increased compensation "only if proof of dependents is received within one year from the date of notification of such rating action."  The Veteran did not provide proof of dependents within one year of the date of notification of the June 1990 rating decision (June 1990).  Attachments to the notice letter included a form for dependents and information concerning payment changes where there were dependents.

38 U.S.C.A. § 5110(f) applies to any rating decision which meets the statutory criteria for increased compensation for dependents, not just the first decision which meets those criteria, in this case the June 1990 decision.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).  Having reviewed the record, it is clear to the Board that VA did not receive proof of dependents within one year of her notification of the January 1991 rating decision awarding a combined disability rating of 40 percent (also January 1991) or within one year of her notification of the December 1994 rating decision increasing the Veteran's combined disability rating to 70 percent (also December 1994).  

According to the information she sent to the RO, the Veteran married and had her first son in 1991.  Her second son was born in 1994.  Under 38 U.S.C.A. § 5110(n), these dates will be the effective date of her additional compensation for these dependents, respectively, "if proof of such event is received by the Secretary within one year from the date of the marriage, birth or adoption."  VA did not, however, receive proof of the Veteran's marriage within one year of May 1991 - the date of her marriage.  VA did not receive proof of the birth of her first son within one year of his birth in November 1991 or proof of the birth of her second son within one year of his birth in March 1994.  

In a statement submitted to the RO in May 2010, the Veteran argues that the VA has known about at least one of her dependents, her husband, since 1997, because that is when she identified him as her next of kin when receiving treatment at a VA hospital.  The Board must reject this argument because by 1997 more than a year had passed since the date of the Veteran's marriage.  Thus, 38 U.S.C.A. § 5110(n) does not apply and the effective date for the increase in the Veteran's disability compensation is the date of her claim for an increase.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

By 1997 the Veteran's service-connection and increased rating claims had become final, see 38 U.S.C.A. § 7105(c), and no claims were pending.  In the absence of a claim, VA does not have a general duty to seek out and identify potential beneficiaries.  Cf. Wells v. Principi, 3 Vet. App. 307, 309 (1992).  The Veteran's representative has filed a brief citing statutes and regulations concerning informal claims, the receipt of which triggers a duty on the part of VA to provide an application to the potential claimant.  But identifying her spouse as her next of kin in VA medical records does not amount to an informal claim for payment for dependents by the Veteran.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.").  

The Board has reviewed the evidence and information submitted by the Veteran, including her lay statements and medical records provided during the pendency of her earlier claims for benefits.  The claims file includes medical records dated 1991 and 1993 referring in general terms to the Veteran's pregnancy.  This does not amount to "evidence of dependents" for VA purposes.  Compare 38 C.F.R. § 3.204 ("VA will accept, for the purposes of determining entitlement to benefits under the laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.")  It was not until her May 2010 claim for increased compensation that the Veteran provided evidence of dependents which satisfied 38 C.F.R. § 3.204.  

The Veteran further argues that she should receive an earlier effective date because VA never informed her that she was eligible to receive increased compensation for dependents.  In her claims file, there is a letter informing the Veteran of the June 1990 decision which assigning a combined disability rating of 40 percent.  As explained above, this was the first decision meeting the criteria for an award of increased compensation for dependents.  This letter indicates that several forms were enclosed with the Veteran's copy of the rating decision, including "VA Form 1-686C".   VA does not currently use a form with his precise numerical designation, and a search of obsolete and discontinued forms does not reflect VA ever used a form designated "1-686C".  VA Form 21-686C ("Declaration of Status of Dependents") is, however, a form currently used by VA and a version of it was used at the time of the June 1990 decision.  Compare Miley v. Principi, 366 F.3d 1343, 1345 (Fed. Cir. 2004) (reflecting that a version of VA form 21-686c was in use as early as 1973).  In 1997, VA mailed the Veteran a letter notifying her of legislation increasing the amount of her disability compensation.  This letter reminded the Veteran that she could inform VA of any change in the status of her dependents.  

Thus, the record reflects that in 1990 and again in 1997, VA invited the Veteran to submit information concerning her dependents, if any.  The Veteran's statement that she did not receive this notice is not sufficient to overcome the presumption of regularity, which, in the absence of clear evidence to the contrary, obliges the Board to assume that this information was mailed to the Veteran.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) ("The appellant's statement of non-receipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice.").  Further, there is no indication in the file that any of these letters was returned as undeliverable.

To comply with its duty to consider all "potentially applicable" provisions of law and regulation, see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board will also discuss 38 C.F.R. § 3.401(b), VA's regulation addressing the effective dates of awards of compensation payable to Veterans.  According to § 3.401(b), the effective date for additional compensation for dependents will be the latest of the following dates: "(1) date of claim. This term means the following, listed in their order of applicability: (i) date of the veteran's marriage, or birth/adoption of his or her child, if the evidence of the event is received within one year of the event; otherwise, (ii) date notice is received of dependent's existence, if evidence is received within one year of the VA request; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; (4) date of commencement of the veteran's award."

Neither meaning of "claim" provided by § 3.401(b)(1) applies to this case because VA received no evidence of the Veteran's marriage or of the birth of her children within one year of those events.  Nor did VA receive notice of the existence of any of the claimed dependents within one year of any VA request.  § 3.401(b)(3) does not apply because VA did not receive evidence of dependency within one year of the Veteran's notification of any of the qualifying disability ratings.  

Thus, under 38 C.F.R. § 3.401(b), the effective date of the Veteran's increased compensation should be the later of § 3.401(b)(2) ("the date dependency arises") or § 3.401(b)(4) ("the date of commencement of the Veteran's award").  Dependency arose for all her claimed dependents between May 1991 and December 1996.  As for §3.401(b)(4), it is unclear from the regulation's text whether "the date of commencement of the Veteran's award" refers to: (1) the date of commencement of payments under the Veteran first award of service-connected disability compensation; (2) the date of commencement of payments under the June 1994 rating decision (which was the most recent rating decision at the time of the claim for increased compensation now on appeal) or (3) June 2010, the date of the commencement of the Veteran's increased compensation for dependents.  The regulations do not define "the date of commencement of the Veteran's award."

When a statute is ambiguous, VA must usually adopt the interpretation most favorable to the Veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  Although that principle favors the assignment of 1990 or 1994 as "the date of commencement of the Veteran's award", under the facts of this case such an interpretation would fix an effective date for increased compensation for dependents earlier than the date VA received the Veteran's application for such increased compensation.  This interpretation would conflict with 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise in this chapter . . . the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.") (emphasis added).  "This chapter" refers to Chapter 51 ("Claims, Effective Dates and Payments") of title 38 of the United States Code.  As explained above, certain provisions of Chapter 51, for example 38 U.S.C.A. § 5110(f) and (n), specifically authorize the assignment of effective dates earlier than the date of receipt of the application for benefits, but neither subsection applies unless VA receives certain evidence within one year of specific events.  The Board cannot adopt an interpretation of an administrative regulation which conflicts with a statute.  See Gardner v. Derwinski, 1 Vet. App. 584, 588 (1991).

For these reasons, the Board finds that "the date of the Veteran's award" refers to June 2010, the first day of the month following the receipt of the Veteran's claim for increased compensation for dependents.  See 38 C.F.R. §§ 3.31, 3.400.  Because this date is later than each of the dates dependency arose for the Veteran's claimed dependents, June 2010 is the correct effective date for the Veteran's increased compensation for dependents.  See 38 C.F.R. § 3.401(b). 


ORDER

Entitlement to an effective date prior to June 1, 2010 for additional compensation benefits for dependents is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


